3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. Applicant argues that Jayanetti fails to teach or suggest {a housing having an aperture through which the measuring tape is externally extendable to perform a measurement operation... and processing circuitry configured to: cause the camera to capture an image of the distance measurement indicia on a portion of the measuring tape external to the housing} as amended in independent claims 1, 13, and 18.
Examiner respectfully disagrees. Jayanetti teaches {a housing having an aperture through which the measuring tape is externally extendable to perform a measurement operation (see Fig. 1, the housing 122, the measure tape extend outside the housing “116 extend out of 122”, cause the camera “to capture an image of the distance measurement indicia on a portion of the measuring tape external to the housing “Paragraph 19: The detector 120 can be a camera or an imager, such as a charged coupled device (CCD), for example. The pattern 116 on the tape 114 consists of discrete symbols that can be detected by the detector 120, The discrete symbols correspond to different values as the tape 114 is extended”, therefore, the extended tape 114, with the measurement symbols is captured by the camera 120.
Examiner maintains the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,5-7,8-10,12-14,15-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Jayanetti (US 20130305551).
Regarding claim 1, Jayanetti teaches, distance measuring apparatus (abstract, mobile device accessory for measuring a dimension) comprising: 
a measuring tape with distance measurement indicia (Paragraph 19: The measuring tape 114 can include a pattern 116 printed thereon. For example, the pattern 116 can include an indicia that can be illuminated by a light emitting diode (LED) 118 and read by a detector); 
	a housing having an aperture through which the measuring tape is externally extendable to perform a measurement operation (see Fig. 1, the housing 122, the measure tape extends outside the housing “116 extend out of 122”);
a camera; and processing circuitry (Paragraph 19: The detector 120 can be a camera or an imager, such as a charged coupled device (CCD)) configured to: 
cause the camera to capture an image of the distance measurement indicia on apportion o the measuring tape external to the housing (Paragraph 19: the detector 120 can be a camera or an imager, such as a charged coupled device (CCD), for example. The pattern 116 on the tape 114 consists of discrete symbols that can be detected by the detector); 
determine a measurement by analyzing the captured image, the measurement being determined based on the distance measurement indicia of the measuring tape within the image at a measurement position (see response to argument, Paragraph 19: measuring tape 114. The measuring tape 114 can include a pattern 116 printed thereon. For example, the pattern 116 can include an indicia that can be illuminated by a light emitting diode (LED) 118 and read by a detector, the detector 120 can be a camera or an imager, such as a charged coupled device (CCD), for example. The pattern 116 on the tape 114 consists of discrete symbols that can be detected by the detector); and 
store the measurement in a memory device (Paragraph 40: the dimension data can be stored in a memory 210, 212 of the accessory 100 and/or displayed on an optional display 214. The user activates the detector 120 in order for the detector 120 to detect the pattern 116).
Regarding claim 2, Jayanetti teaches, wherein the measuring tape is configured to be rolled into the housing and wherein the camera is affixed to or disposed within the housing and has a field of view external to the housing (Paragraph 4, 22, 38: The measuring tape 114 can be retracted into the housing 122 after use and Fig. 1).
Regarding claim 5, Jayanetti teaches, a touch control, the touch control being configured to detect a touch or pressing of the touch control by a user and send an image capture signal to the processing circuitry (Paragraph 34); and wherein the processing circuitry is configured to cause the camera to capture the image of the distance measurement indicia on the measuring tape external to the housing in response to receiving the image capture signal (Paragraph 34).
Regarding claim 6, Jayanetti teaches, a display; and wherein the processing circuitry is further configured to present, via the display, the measurement (Paragraph 4 and 18).
Regarding claim 7, Jayanetti teaches, a wireless communications interface; and wherein the processing circuitry is configured to transmit, via the wireless communications interface, the measurement to a mobile terminal or a network (Fig. 2 and Paragraph 28-32, 35-36). 
Regarding claim 8, Jayanetti teaches, wherein the camera is affixed to a user-wearable article that is separate and remote from the housing (Fig. 2, el. 120) and wherein the processing circuitry is housed in a mobile terminal (Fig. 2, el. 136).
Regarding claim 9, Jayanetti teaches, a tape measure component comprising: a touch control (Paragraph 34), the touch control being configured send an image capture signal to the processing circuitry (Paragraph 34); and a display configured to display the measurement (Paragraph 18, 24). 
Regarding claim 10, Jayanetti teaches, wherein the tape measure component is removable from the housing (Fig. 1 and Paragraph 17).
Regarding claim 12, Jayanetti teaches, a light element, the light element configured to illuminate an area indicating a field of view of the camera (Paragraph 19, 20, 22).
Regarding claim 18, see claim 1 rejection.
Regarding claim 13, Jayanetti teaches, distance measuring apparatus (abstract) comprising: a housing having an aperture (Fig. 1, el. 100) ; a reel assembly (Paragraph 22) measuring tape having a first end configured to extend from the housing through the aperture and a second end configured to be wound on the reel assembly (See Fig. 1 and el. 114, 116 and 128), the measuring tape having distance measurement indicia (Paragraph 19); and a touch control, the touch control being configured send a signal to have a camera capture an image of the distance measurement indicia at a measurement position (Paragraph 19).	
Regarding claim 14, Jayanetti teaches, a display configured to display the measurement (Paragraph 4, 18) and wherein the touch control is disposed on a locking slider that is configured to lock the measuring tape to prevent the measuring from being recoiled by the reel assembly (Paragraph 4, 18).
Regarding claim 15, Jayanetti teaches, an antenna configured to support a wireless communications connection to a mobile terminal (Paragraph 6).
Regarding claim 16, Jayanetti teaches, processing circuitry configured to: cause the camera to, in response to the signal from the touch control capture the image of the measuring tape; determine a measurement by analyzing the captured image, the measurement being determined based on the distance measurement indicia of the measuring tape within the image at the measurement position; and store the measurement in a memory device (see claim 1 rejection)
Regarding claim 17, Jayanetti teaches, comprising the camera, wherein the camera is pointed at a fixed field of view relative to the housing and the measuring tape moves relative to and through the field of view of the camera as the measuring tape is extended out of the housing; and wherein the measurement position is a fixed position within the field of view of the camera (see claim 3 rejection).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanetti (US 20130305551) in view of Konink (WO 2004/008077).
Regarding claim 11, Jayanetti teaches, wherein the processing circuitry configured to determine the measurement includes being configured to determine the measurement position (Paragraph 16, 19, 22).
Jayanetti does not teach the determination is based a tip of a handheld pointing element held by a user that is captured within the image.
 Konink in the same art of endeavor teaches distance measuring apparatus (abstract), wherein, determine the measurement includes being configured to determine the measurement position based a tip of a pointing element in the image el. 52, Page 7, lines 10 through pg. 8, lines 1-10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Jayanetti with Konink in order to improve the apparatus and provide a reference mark for measuring which increase the accuracy. 
Regarding claim 20, see claim 11 rejection.

Claims 3-4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanetti (US 20130305551) in view of Spanski (US 20060021243). 
Regarding claim 3, Jayanetti teaches, wherein the measuring tape extends out of a housing as the measuring tape is unrolled (Paragraph 19: The tape 114 can be calibrated by correlating each value to an actual dimension. A processor can calibrate the accessory 100 by using the calibration data. A dimension of an object can then be measured when the tape 114 is extended across the desired dimension of the object), wherein the camera is pointed at a fixed field of view relative to the housing and the measuring tape moves relative to and through the field of view of the camera as the measuring tape is extended out of the housing; and wherein the measurement position is a fixed position within the field of view of the camera (Fig. 3, el. 302-304 and Paragraph 19-22, 38-39);
wherein the distance measuring apparatus further comprises a light element (Fig. 1, el. 118).
Jayanetti does not explicitly teach the light element configured to illuminate indicator at the measurement position on the measuring tape external to the housing; wherein the illumination indicator extends beyond side edges of the measuring tape onto an object being measured.
Spanski in the same art of endeavor taches the above (Paragraph 5, 19, 20, 24).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Jayanetti with Spanski in order to improve the system and ensure accurate measurement.
Regarding claim 4, Jayanetti teaches, a light element, the light element (Paragraph 19, 20, 22: LED).
Jayanetti does not teach the light configured to illuminate the measuring tape with an illumination indicator at the measurement position on the measuring tape external to the housing.
Spanski in the same art of endeavor taches the above (Paragraph 5, 19, 20, 24).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Jayanetti with Spanski in order to improve the system and ensure accurate measurement.
Regarding claim 19, see claim 4 rejection.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652